122 S.E.2d 715 (1961)
255 N.C. 743
Avery BODENHEIMER,
v.
NATIONAL FOOD STORES, INC., and Greensboro Coca-Cola Botting Company.
No. 595.
Supreme Court of North Carolina.
November 29, 1961.
Schoch & Schoch, by Arch K. Schoch, High Point, for plaintiff, appellant.
James B. Lovelace, High Point, for defendant Greensboro Coca Cola Bottling Co., appellee.
Charles W. McAnally, High Point, for defendant National Food Stores, Inc., appellee.
*716 PER CURIAM.
The plaintiff failed to present any evidence from which actionable negligence against either defendant may be inferred. She and no one else was at the display rack at the time the bottle fell. Where it came from she does not know. She did not see any loose bottles about the rack. If she could not see it, there is nothing to indicate the management was negligent in failing to discover it. The judgment of nonsuit is
Affirmed.